                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 MOSES G.,                                               Civil Action No. 19-19977 (SDW)

                Petitioner,

        v.                                                            OPINION

 WILLIAM ANDERSON,

                Respondent.


WIGENTON, District Judge:

       Presently before the Court is the petition for a writ of habeas corpus of Petitioner, Moses

G., filed pursuant to 28 U.S.C. § 2241. (ECF No. 1). Following an order to answer, the

Government filed a response to the petition (ECF No. 6), to which Petitioner has replied. (ECF

No. 7). Petitioner also filed a motion to expedite these proceedings. (ECF No. 8). For the

following reasons, this Court will deny the habeas petition without prejudice and will deny the

motion to expedite as moot.



I. BACKGROUND

       Petitioner is a native and citizen of Liberia who was admitted into the United States in June

2000. (Document 1 attached to ECF No. 6 at 1). In June 2018, he was convicted pursuant to a

plea agreement in the United States District Court for the District of Vermont of distributing heroin

and cocaine base in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). (Id.). Petitioner was

sentenced to twenty-four months imprisonment with credit for time served and three years of

supervised release. (Document 3 attached to ECF No. 6 at 2-3). On July 17, 2018, following

Petitioner’s release from criminal detention, Petitioner was taken into immigration custody based

                                                 1
on his drug conviction pursuant to 8 U.S.C. § 1226(c) and placed into removal proceedings.

(Document 4 attached to ECF No. 6 at 1).

        Petitioner first appeared before an immigration judge for a master calendar hearing on

August 29, 2018, at which time Petitioner requested and was granted a continuance so that he

could seek representation. (Document 7 attached to ECF No. 6 at 1). When Petitioner thereafter

appeared on September 19, 2018, he again requested and was granted a continuance to seek

counsel. (Id. at 1-2). Petitioner next appeared, with counsel, on November 8, 2018, but requested

and was granted another adjournment to provide him with more time to prepare applications for

relief. (Id. at 2). On December 6, 2018, Petitioner appeared with counsel and once again requested

and received an adjournment. (Id.). Petitioner then filed a motion seeking a continuance on

December 21, 2018, which was denied. (Id.). Notwithstanding that denial, Petitioner’s counsel

failed to appear on December 27, 2018, and his hearing was adjourned until February 5, 2019.

(Id.). When Petitioner and counsel appeared on February 5, 2019, his removal proceedings were

adjourned to March 21, 2019, for a merits hearing. (Id.). Petitioner thereafter filed an application

for relief on March 1, 2019. (Id.). On March 5, 2019, Petitioner requested and was granted an

adjournment of the merits hearing to May 14, 2019. (Id.). On May 8, 2019, Petitioner filed a

motion for a continuance, which was denied. (Id.). Once again, notwithstanding the denied

continuance, Petitioner’s counsel failed to appear for the next two hearings in May and July 2019.

(Id. at 2-3).

        On August 23, 2019, Petitioner and his counsel finally did appear for a merits hearing. (Id.

at 3). At the conclusion of the hearing, Petitioner was ordered removed by the immigration judge

and his applications for relief from removal were denied. (Document 5 attached to ECF No. 6).

Petitioner filed an appeal to the Board of Immigration Appeals on September 9, 2019. (Document



                                                 2
7 attached to ECF No. 6 at 3). On January 23, 2020, Petitioner’s appeal was dismissed by the BIA.

(Document 1 attached to ECF No. 9). Petitioner thereafter filed a petition for review and motion

for a stay of removal with the Third Circuit. (See ECF No. 9 at 1). On February 21, 2020, the

Third Circuit temporarily granted a stay of removal pending a final decision on Petitioner’s motion

for a stay pursuant to a standing order of the Third Circuit. (See Third Circuit Docket No. 20-1386

at Document 6-2). Petitioner’s stay motion and petition for review remain pending at this time

before the Court of Appeals. (See Third Circuit Docket No. 20-1386 Docket Sheet).



II. DISCUSSION

A. Legal Standard

       Under 28 U.S.C. § 2241(c), habeas relief may be extended to a prisoner only when he “is

in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2241(c)(3). A federal court has jurisdiction over such a petition if the petitioner is “in custody”

and the custody is allegedly “in violation of the Constitution or laws or treaties of the United

States.” 28 U.S.C. § 2241(c)(3); Maleng v. Cook, 490 U.S. 488, 490 (1989). As Petitioner is

currently detained within this Court’s jurisdiction, by a custodian within the Court’s jurisdiction,

and asserts that his continued detention violates due process, this Court has jurisdiction over his

claims. Spencer v. Kemna, 523 U.S. 1, 7 (1998); Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 494-95, 500 (1973); see also Zadvydas v. Davis, 533 U.S. 678, 699 (2001).



B. Analysis

       In his habeas petition, Petitioner argues that his continued immigration detention violates

his right to Due Process in light of the Third Circuit’s decisions in Diop v. ICE/Homeland Sec.,



                                                 3
656 F.3d 221, 231-35 (3d Cir. 2011), and Chavez-Alvarez v. Warden York County Prison, 783

F.3d 469 (3d Cir. 2015). Although Petitioner has received an administratively final order of

removal (see ECF No. 9), because he has received a court ordered temporary stay of removal, his

detention has shifted back to pre-final order mandatory detention under § 1226(c) and his petition

must be evaluated in light of that fact. See Leslie, 578 F.3d at 268-72.

       Although the Supreme Court abrogated the direct holdings of both Diop and Chavez-

Alvarez in Jennings v. Rodriguez, 538 U.S. ---, 138 S. Ct. 830 (2018), see Borbot v. Warden

Hudson Cnty. Corr. Facility, 906 F.3d 274, 278-79 (3d Cir. 2018), both courts in this District and

the Third Circuit have recognized that the abrogation of the constitutional avoidance holdings of

Diop and Chavez-Alvarez did not rob those cases of all precedential authority. Id.; see also Dryden

v. Green, 321 F. Supp. 3d 496, 502 (D.N.J. 2018). Specifically, the Third Circuit has noted that

“Jennings did not call into question [the] constitutional holding in Diop [and Chavez-Alvarez] that

detention under § 1226(c) may violate due process if unreasonably long.” Borbot, 906 F.3d 278-

29; see also Dryden, 321 F. Supp. 3d at 502.

       After Jennings, it therefore remains the law in this Circuit that the as-applied

“constitutionality of [§ 1226(c) detention is] a function of the length of the detention [and t]he

constitutional case for continued detention without inquiry into its necessity becomes more and

more suspect as detention continues,” and “any determination on reasonableness [requires a]

highly fact specific” inquiry. Chavez-Alvarez, 783 F.3d at 474-75; see also Diop, 656 F.3d at 232,

234. An alien’s immigration detention may thus become an unconstitutional application of §

1226(c) where the prolonged nature of that detention becomes “so unreasonable [that it] amount[s]

to an arbitrary deprivation of liberty [which] cannot comport with the requirements of the Due

Process Clause.” Dryden, 321 F. Supp. 3d at 502; see also Demore, 538 U.S. at 432; Chavez-



                                                 4
Alvarez, 783 F.3d at 474. Although “aliens who are merely gaming the system to delay their

removal should not be rewarded with a bond hearing that they would otherwise not get under the

statute,” Chavez-Alvarez, 783 F.3d at 476, where an alien’s detention becomes unreasonably

prolonged merely because he has pursued valid challenges to his removal, his detention may

eventually become so arbitrary that the Due Process clause requires a bond hearing at which the

Government bears the burden of proving that Petitioner is either a flight risk or danger to the

community. See K.A. v. Green, No. 18-3436, 2018 WL 3742631, at * 4 (D.N.J. Aug. 7, 2018)

(detention of nineteen months in the absence of bad faith on Petitioner’s part warranted a bond

hearing where Petitioner was pursuing a valid petition for review before the Third Circuit and had

received a stay of removal); see also Carlos A. v. Green, No. 18-13356, 2019 WL 325543, at *4

(D.N.J. Jan. 25, 2019) (detention of over eighteen months).

       In this case, Petitioner has been held under § 1226(c) for just over twenty months.

Although Petitioner’s immigration detention has been lengthy, the fault for that length rests

entirely on the shoulders of Petitioner and his immigration counsel. Of the twenty months of his

detention, Petitioner’s request for adjournments and his counsel’s failures to appear are responsible

for a year’s worth of delays. Indeed, Petitioner actually appeared for a hearing before the

immigration courts without requesting an adjournment or counsel failing to appear on only two

occasions – in February 2019 when his case was scheduled for a final hearing, and his final hearing

in August 2019 which immediately resulted in his removal order. The Government is responsible

for essentially no delay in this matter, and the immigration judge and BIA both decided Petitioner’s

removal case and appeal in relatively quick fashion.          Given Petitioner’s responsibility for

effectively all of the delay in his removal proceedings, this Court finds that Petitioner has attempted

to “gam[e] the system to delay [his] removal,” and he “should not be rewarded with a bond



                                                  5
hearing” to which he would not be entitled absent the delay that he himself created. Chavez-

Alvarez, 783 F.3d at 476. Likewise, the behavior of Petitioner and his immigration attorney –

specifically counsel’s multiple failures to appear for immigration hearings after his continuance

motions were denied – is directly indicative of the sort of bad faith that the Third Circuit suggested

should preclude the granting of a bond hearing for § 1226(c) detainees. Id. at 475-77. Petitioner’s

habeas petition is therefore denied, and Petitioner’s motion to expedite (ECF No. 8) is denied as

moot in light of the denial of his habeas petition.



III. CONCLUSION

       For the reasons expressed above, Petitioner’s habeas petition (ECF No. 1) is DENIED

WITHOUT PREJUDICE and Petitioner’s motion to expedite (ECF No. 8) is DENIED as moot.

An appropriate order follows.




Dated: April 3, 2020                                  s/ Susan D. Wigenton
                                                      Hon. Susan D. Wigenton,
                                                      United States District Judge




                                                  6
